DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group I (claims 1-10 and 17-25) drawn to a formulation comprising water, brinzolamide, polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer and a surfactant, is acknowledged. The election was made with traverse.  
Applicants argue that claims 1-25 are all directed to a single invention (see p. 1).
This is not found persuasive. As indicated in the restriction requirement, the different statutory categories of invention (method of making, product and method of using) are related, but distinct (see details in the Restriction requirement filed on 8/1/22).
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Claims 11-16 are hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected invention.  Applicants timely responded to the restriction requirement in the reply filed 9/7/22.
 Accordingly, claims 1-10 and 17-25 are under current examination.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 17-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 9, the term " like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). It is not clear if the claim scope includes only preservatives or if it also includes agents that are similar to preservatives.
	Claims 17 and 23 are unclear. They both recite “…in currently marketed 1% suspension”. It is not clear what suspension is being referred to; is it a suspension that is for sale today, or when the application was filed. And it is not clear what the formulation is for such suspension.
Claims 18-22 and 24-25 depend from claims 17 and 23, respectively, and have thus been included in the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 5,378,703; published: 1/3/95; in IDS dated 3/6/20), in view of Graham et al. (US 2013/0023536; published: 1/24/13; priority date: 7/20/11).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Dean et al. is directed to sulfonamides as carbonic anhydrase inhibitors, which are useful in controlling intraocular pressure (Abstract).
Dean et al. teach a composition comprising 4-ethylamino-3,4-dihydro-2-(3-methoxy)propyl-2H-thieno[3,2-e]-1,2-thiazine-6-sulfonamide-1,1-dioxide hydrochloride (2 wt%; i.e., brinzolamide), dibasic sodium phosphate (0.5 wt%), disodium edetate (0.2 wt%), sodium chloride (0.8 wt%; i.e., a buffer), purified water (q.s.), benzalkonium chloride (0.01 wt%; i.e., a preservative), polysorbate 80 (0.1 wt%; i.e., a surfactant) and NaOH/HCl (pH 7.1; i.e., a pH adjusting agent) (limitations of instant claims 1, 5-9, 17-18 and 21-23; Example 21).
With regards to the concentration of brinzolamide, Dean et al. teach that the active compound (e.g., brinzolamide) will normally be contained in the formulation in an amount of 0.1-10% by weight and preferably in an amount of 0.25% to 5.0% by weight (limitation of instant claims 2, 19 and 23). As indicated in MPEP §2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” It is also, noted that Dean et al. teach that these formulations can be in the form of suspensions or solutions.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  The method steps recited in claims 1, 10, 17 and 23 do not appear to impart any structural limitations to the composition. Furthermore, it is noted that Dean et al. teach that the ingredients can be mixed together (i.e., combined) (Example 21).
With regards to the crystallinity of brinzolamide limitations of instant claims 17 and 23-25, the Examiner first directs attention to the above 112 rejection describing how it is unclear what the “currently marketed 1% suspension” is made up of and, more specifically, with regards to the 103 rejection, what the crystallinity of the brinzolamide in the currently marketed 1% suspension is. Since Dean et al. teach that brinzolamide is in solution, it must necessarily have a lower crystallinity that a formulation with crystalline brinzolamide.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Dean et al. does not teach wherein the formulation further comprises polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer in an amount from 0.1% to 1.5% w/v or less than 1% w/v, as required by instant claim1, 2-3, 10, 17, 20 and 23.  However, this deficiency is cured by Graham et al.
	Graham et al. is directed to compositions comprising combinations of brimonidine and bimatoprost useful for lowering intraocular pressure in a patient and for the treatment of glaucoma (Abstract). Graham et al. teach that its compositions comprising active agents that reduce intraocular pressure further comprise the solubilizer Soluplus® (polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer) in an amount of about 1% w/w.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Dean et al. and Graham et al. are each directed to formulations with active agents that reduce intraocular pressure.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporation a Soluplus ® solubilizer (approximately 1%) into the composition of Dean et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Dean et al. teach wherein its formulations can be in the form of a suspension or solution. If the solution form is desired, adding a solubilizer such as the claimed polymer would help facilitate that.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 and 17-25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5-7 and 11 of copending U.S. Patent No. 10,632,198.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same formulation comprising brinzolamide, polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer, a surfactant and water (i.e., aqueous), wherein the formulation is a solution.  It is noted that the ‘198 formulation represents a species (with regards to the concentration of brinzolamide) within the scope of the instantly claimed genus.  Thus, the instant claims and the application claims are obvious variants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617